


110 HR 3065 IH: To amend title 38 United States Code, to modify the rate

U.S. House of Representatives
2007-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3065
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2007
			Mr. Hall of New York
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38 United States Code, to modify the rate
		  of reimbursement of State and local agencies administering veterans education
		  benefits.
	
	
		1.Modification of rate of
			 reimbursement of State and local agencies administering veterans education
			 benefitsSection 3674(a)(4) of
			 title 38, United States Code, is amended by striking $13,000,000
			 and all that follows through fiscal year 2007,.
		
